       Case 2:20-cv-00079-JFW-AS Document 18 Filed 01/24/20 Page 1 of 1 Page ID #:103



      Mark R. Pachowicz (SBN 138]08)
      PACHOWICZ iGOLDENRTNG, APLC
     6050 Seahawk Sffeet
      Ventura, CA 93003-6622
      Tel; (805) 642-6702 /Fax: (805) 805-642-3145
      Attorneys for Plaintiffs

                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA

                                                                    CASE NUMBER
      ESTATE OF ANDREW RJCARDEZ, et al.
                                                                                    2:20-cv-00079-JFW (ASx)
                                                     PLAINTIFF(S)
                                    V .
                                                                          NOTICE AND ACKNOWLEDGMENT OF
     COUNTY OF VENTURA, et al„                                          RECEIPT OF SUMMONS AND COMPLAINT
                                                                                   (For use with State Service only)
                                                   DEFENDANTS).


     To ;    CALIFORNIA FORENSIC MEDICAL GROUP, INC. (aka Correctional Medical Group Companies, Inc. and Wellpath)

            The summons and complaint served herewith are being served pursuant to Rule 4(e)(1) of the Federal Rules of Civil
     Procedure and Section 415.30 of the California Code of Civil Procedure.


            You may complete the acknowled^ent part of this form and return the completed form to the sender within twenty
     (20) days.

          If you are served on behalf of acorporation, unincorporated association including apartnership, or other entity, you
     must indicate under your signature your relationship to that entity and your authorization to receive process for that
     entity. If you are served on behalf of another person and you are authorized to receive process, you must indicate your
     authority under your signature.

         IF YOU DO NOT complete and return the form to the sender within twenty (20) days, you (or the party on whose
     behalf you are being served), may be required to pay any expenses incurred in serving asummons and complaint in any
     other manner permitted by law.

         IF YOU DO complete and return this form, you (or the party on whose behalf you are being served), must answer the
     complaint within the time provided in Rule 12 of the Federal Rules of Civil Procedure or judgment by default may be
     taken against you for the relief demanded in the complaint,

            1declare, under penalty of petjuiy, that this Notice and Acknowledgment of Receipt of Summons and Complaint was
     mailed on January

                           14,2020 via GSO overnight
                                             ^       delivery #5                             Signature of Sender


                           ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT
                                            fTo be completed by recipient)
     Ideclare under penalty of perjury, that 1received acopy of the summons and complaint in the above-captioned matter at

Bertling Law Group, 15 West Carrillo Street, Suite 100, Santa Barbara, CA 93101                             January 24, 2020
                                               Address                                                                 Dale




                                                                            WttOTney
                                                                                DeM^CALIFORNIA
                                                                                 hr        FORENSIC
                                                                            Relationship to Entity/Authority to Receive Service of Process
                                                                             MEDICAL GROUP, INC. (AKA Correctional Medical
     CV-21 (02/04)
                            NOxrcEANDACKNOWLEDGMENTOFRECEiFTOFSUMMONSAJNDCOMPLAINTGroupCompanies,Iiic.andWellpath)
